          Case 1:17-cv-09934-LAP Document 42
                                          41 Filed 09/14/20
                                                   09/11/20 Page 1 of 1




               D: +1 (212) 225 2912
                rmukhi@cgsh.com



                                                       September 11, 2020
                                      The requested extension is granted.                  SO ORDERED.
BY ECF
                                                                                              9/14/2020
The Honorable Loretta A. Preska
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street - Room 2220
New York, New York 10007

               Re: Bugliotti, et al. v. Republic of Argentina, No. 17 Civ. 09934 (LAP)

Dear Judge Preska:

        I write on behalf of the Republic of Argentina (the “Republic”) in connection with the
above-captioned action. The Republic respectfully requests an extension of the Republic’s time
to reply to Plaintiffs’ Opposition to the Republic’s Renewed Motion to Dismiss, dated Aug. 24,
2020 (ECF No. 39), from September 21, 2020 to October 5, 2020. Plaintiffs’ counsel has
consented to this extension.

       Pursuant to Rule 1.E of the Court’s Individual Practices, this is the second request for an
extension of the briefing schedule. The Republic’s reply to Plaintiffs’ opposition was originally
due by September 18, 2020, and the Court so-Ordered the parties’ first request for an extension
on August 19, 2020. See Memo Endorsement, dated Aug. 19, 2020 (ECF No. 36).

       The Republic respectfully requests that the Court so-Order the requested extension.



                                                  Respectfully submitted,



                                                  Rahul Mukhi
cc: Michael C. Spencer, Esq.
